To vacate an order granting to a garnishee defendant leave to appeal from a judgment rendered by a justice, after the lapse of five days.
Granted April 13, 1894, with costs.
Appellant had answered orally that the principal defendant was a householder, married and having a family, and the amount which he admitted to be due was within the $25, which was exempt. The justice at that time, and when appellant appeared in answer to the second summons, informed appellant that he could not be held and that he need not pay further attention to the matter. Appellant was informed of the judgment and made inquiry of the justice, who replied that he had erred and that he would set aside the judgment.